       2:18-cr-20014-MMM-EIL # 86         Page 1 of 2                                          E-FILED
                                                              Tuesday, 18 February, 2020 11:22:46 AM
                                                                         Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Case No. 18-CR-20014
                                          )
MICHAEL HARI,                             )
                                          )
       Defendant.                         )

               DEFENDANT’S MOTION TO CONTINUE TRIAL DATE

       NOW COMES the Defendant, MICHAEL HARI, by and through his attorneys,

and files this Motion to Continue Trial Date.

       1. Mr. Hari is charged in this district with one count of unlawfully possessing a

machine gun in violation of 18 U.S.C. § 922(o), one count of conspiracy to interfere with

commerce by threats and violence in violation of 18 U.S.C. § 1951, one count of

attempted arson in violation of 18 U.S.C. § 844(i), and one count of possession of a

firearm by a felon in violation of 18 U.S.C. § 922(g). (R. 39) Mr. Hari is also charged with

offenses in the District of Minnesota. United States v. Hari, Case No. 18-150.

       2. Mr. Hari has previously requested the Court continue his Illinois trial until

after the completion of his case in Minnesota. Minute Entry 08/01/2019.


       3. The trial in this case has since been continued to allow the Minnesota case to

proceed. Minute Entry 09/10/2019; Minute Entry 12/02/2019. The current trial date is




                                              1
       2:18-cr-20014-MMM-EIL # 86         Page 2 of 2



March 30, 2020, with a pretrial conference sent for March 9, 2020. These dates were set

based on a trial date in Minnesota of February 20, 2020.


      4. On February 7, 2020, the Minnesota trial date was continued to April 27, 2020.


      5. Based on Mr. Hari’s prior requests to continue the Illinois trial until after the

conclusion of the Minnesota trial, Mr. Hari requests the current March 30, 2020 trial date

be continued.


      Respectfully submitted,


                /s/Elisabeth R. Pollock                 /s/ Thomas W. Patton
                Assistant Federal Defender              Federal Public Defender
                300 West Main Street                    401 Main Street, Suite 1500
                Urbana, IL 61801                        Peoria, IL 61602
                Phone: 217-373-0666                     Phone: 309-671-7891
                FAX: 217-373-0667                       Fax: 309-671-7898
                Email: Elisabeth_Pollock@fd.org         Email: Thomas_Patton@fd.org


                               CERTIFICATE OF SERVICE

      I hereby certify that on February 18, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Eugene L. Miller and Timothy A. Bass. A

copy was also mailed to the defendant.


                                          /s/Thomas W. Patton
                                          Federal Public Defender
                                          401 Main Street, Suite 1500
                                          Peoria, IL 61602
                                          Phone: 309-671-7891
                                          Fax: 309-671-7898
                                          Email: Thomas_Patton@fd.org

                                             2
